DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-13, 19-20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2013/0256456) in view of Samuelsen (US 1,099,620) and Tram et al. (WO 2016/207792).

In re. claim 1, Malek teaches a table (170) (para [0147]) installed into an aircraft (para [0056]), the aircraft having a cabin area (154, 156, 158) (fig. 12) including a floor area defining a longitudinally-extending aisle (174), a forward-facing seat (18, 20) and an aft-facing seat (164, 166) on a rearward and a forward  side of the table (fig. 12), the forward and aft facing seats being located across the aisle from a starboard side seat (16, 162) facing across the aisle in the direction of the 
Malek fails to disclose the starboard side seat is a side-facing seat, the main portion of the table being supported atop a floor-mounted vertical support member, the extension member being slidably positionable from a retracted mode where the extension member is at least partially concealed beneath the main portion of the table, where the extension member is extended out from underneath the main portion of the table, the table extension member configured to be raised and locked after being moved into the deployed mode such that the upper surface of the extension member is substantially level with a top surface of the main portion of the table, the flaps are hinged flaps and configured to be folded-over and rested on top of the extension member when the table extension member is in the retracted mode underneath the main portion of the table.
Malek teaches a table being supported atop a floor-mounted vertical support member (218) (fig. 7) (para [0117]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to have the table (170) utilize a vertical support member, for the purpose of providing additional support to the table (170).
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).

Samuelsen teaches an extension member (a, k) being slidably positionable from a retracted mode where the extension member is at least partially concealed beneath the table (left side of figure 2), where the extension member is extended out from underneath the main portion of the table (right side of fig. 2), the table extension member configured to be raised and locked after being moved into the deployed mode such that the upper surface of the extension member is substantially level with a top surface of the table (right side of fig. 2), flaps (k) that are hinged (pg. 1, ln. 38-39), and the flaps are configured to be folded-over and rested on top of the extension member when the table extension member is in retracted mode underneath the main portion of the table (side pieces (k) folded on top of central plate (a)) (pg. 1, ln. 74-75) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member. 
In re. claim 8, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 1, wherein the extension member, upon entering into deployment mode, is configured to 
In re. claim 9, Malek teaches a table (170) (para [0147]) for use in a vehicle (para [0056]), the vehicle having a floor (fig. 12), at least one forward-facing seat (18, 20) on one side of a walkway (fig 12), and a starboard seat (16, 162) on an opposite side of the walkway (fig. 12), the table comprising: an area of the floor located between the forward and aft-facing seats on one side of the aisle (174); a table extension member (173), the extension member configured to be positioned on a first end of the table from a mode where the table extension member is added (para [0147]), the extension member further configured to be transitioned into a deployed mode (when added) (para [0147]) where the extension member is extended at least partially across the walkway in the vehicle (fig. 12) to be adjacent the starboard seat (16, 162) on the opposite side of the walkway (fig. 12); a second end of the table proximate an inside wall of the vehicle (port side (40)) (fig. 12)
Malek fails to disclose the starboard side seat is a side-facing seat, the table supported atop and secured to the area of the floor, the extension member configured to be slidably extendible at a first end of the table from a concealed mode where the table extension member is positioned beneath the table in a pocket, the extension member, in moving from the concealed mode to the deployed mode being configured to be pulled outward and locked upward such that an upper surface of the extension member is substantially level with a top surface of the table.
Malek teaches a table being supported atop a floor-mounted vertical support member (218) (fig. 7) (para [0117]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to have the table (170) supported atop and secured to the area of the floor, for the purpose of providing additional support to the table (170).

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches an extension member (a,k) being slidably extendible from a retracted mode where the extension member is at least partially concealed beneath the table (left side of figure 2) in a pocket (area between slide bars (d)) (pg. 1, ln. 35-39) (figs. 2-3), the extension member, in moving from the concealed mode to the deployed mode being configured to be pulled outward and locked upward such that an upper surface of the extension member is substantially level with a top surface of the table (as shown in the right side of figure 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member. 
In re. claim 10, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 9, wherein the table has a table-top (l), and the extension member includes oppositely-mounted flaps (k) each on a hinged connection (pg. 1, ln. 38-39) made between outside edges of the extension member (a) and inside edges of each of the extension flaps (k) (fig. 1), the flaps being 
Malek as modified by Tram and Samuelsen (see Malek) teach the extension member (173) in a dimension in line with the walkway (174) (fig. 12).  
In re. claim 11, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 10, wherein the extension flaps (k) are foldable on top of the extension member (a) (pg. 1, ln. 74-75), and when the extension member is in the deployed mode, the extension flaps are rotatable out, down, and supported in a substantially horizontal plane (fig. 1).
Malek as modified by Tram and Samuelsen (see Malek) teach the extension member extending out in the direction of the walkway (174) (fig. 12).
In re. claim 12, Malek as modified by Tram and Samuelsen (see Samuelsen) teach the table of claim 9, wherein the extension member, upon entering into deployment mode, is configured to spring up (via spring (b)) to be level with the upper surface of the table (right side of fig. 2).  
In re. claim 13, Malek as modified by Tram and Samuelsen (see Malek) teach the table of claim 9, wherein the vehicle is an aircraft (para [0056]) and the walkway is an aisle in the aircraft (fig. 12).  
In re. claim 19, Malek as modified by Tram and Samuelsen (see Malek) teach the table of claim 1 wherein the flaps when extended out in the direction of the aisle are supported such that the flaps provide an extended upper surface (fig. 12).
Malek as modified by Tram and Samuelsen (see Samuelsen) teach the flaps are hinged (pg. 1, ln. 38-39) and are substantially level with the upper surface of the extension member and the top surface of the table (l) (fig. 1-2).  

Malek fails to disclose the forward facing seat across the aisle is a side facing seat facing inwardly toward the first side of the aisle, the table is mounted on a vertical support, the vertical support being installed onto and above the floor, the extension member being positionable from a retracted mode where the extension member is at least partially concealed beneath the table, the table extension member configured to be raised and locked after being moved into the deployed mode such that the upper surface of the extension member is substantially level with a top surface of the table, the flaps are hinged and configured to be folded-over and rested on top of the extension member when the table extension member is in the retracted mode
Malek teaches a table being supported atop a floor-mounted vertical support member (218) (fig. 7) (para [0117]).

Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches an extension member (a, k) being positionable (via slide bars (d)) from a retracted mode where the extension member is at least partially concealed beneath the table (left side of figure 2), the table extension member configured to be raised and locked after being moved into the deployed mode such that the upper surface of the extension member is substantially level with a top surface of the table (right side of figure 2), and hinged flaps (k) (pg. 1, ln. 38-39) that are configured to be folded-over and rested on top of the extension member when the table extension member is in the retracted mode (side pieces (k) folded on top of central plate (a)) (pg. 1, ln. 74-75) (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses 
In re. claim 22, Malek as modified by Tram and Samuelsen (see Malek) teach the system of claim 20 wherein the flaps when extended out in the direction of the aisle are supported such that the flaps provide an extended upper surface, the extended upper surface provided by the flaps providing an additional area of support for articles (fig. 12).
Malek as modified by Tram and Samuelsen (see Samuelsen) teach the flaps are hinged (pg. 1, ln. 38-39) and the upper surface is substantially level with the upper surface of the extension member and the top surface of the table (right side of figure 2).
In re. claim 24, Malek as modified by Tram and Samuelsen (see Malek) teach the system of claim 20 comprising: an edge of the table opposite the aisle side, the edge abutting an interior aircraft fuselage wall (port side (40)) located outside the forward and aft facing seats (fig. 12).

Claims 2, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Malek as modified by Samuelsen and Tram as applied to claims 1, 9, and 20 respectively above, and further in view of Bohr (US 0,522,101).

In re. claim 2, Malek as modified by Tram and Samuelsen (see Malek) teach the table of claim 1 wherein: the vertical support member (218) is a pedestal (fig. 7) mounted at a lower end onto an area of the floor (para [0117]) located between the forward-facing and aft-facing seats (as modified above) and at an upper location to the table (fig. 7).
Malek as modified by Tram and Samuelsen (see Samuelsen) teach a pocket (area between slide bars (d)) (pg. 1, ln. 35-39) (figs. 2-3) being located underneath the table (fig. 2), the pocket at 
Malek as modified by Tram and Samuelsen fail to disclose the pedestal is mounted to the pocket.
Bohr teaches a pedestal (14) mounted at a lower end onto an area of the floor (fig. 1) and at an upper location to a pocket (created between table top (10) and lower frame (11) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to incorporate the teachings of Bohr to have the pedestal mounted below the pocket, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C). Doing so improves the ease of access of an individual’s feet when sitting near the table while providing structural support for the table.
In re. claim 14, Malek as modified by Tram and Samuelsen (see Malek) teach the table of claim 13 wherein the table (as modified above) is supported atop a pedestal (218) (fig. 7) which extends up from the area of the vehicle floor (para [0117]).
Malek as modified by Tram and Samuelsen fail to specify the pedestal is centrally-located.
Bohr teaches a pedestal (14) at a lower end onto an area of the floor (fig. 1) and at an upper location centrally located on a pocket (created between table top (10) and lower frame (11) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to incorporate the teachings of Bohr to have the pedestal centrally located, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C). Doing so improves the ease of access of an individual’s feet when sitting near the table while providing structural support for the table.

 Malek as modified by Tram and Samuelsen (see Samuelsen) teach a pocket (area between slide bars (d)) (pg. 1, ln. 35-39) (figs. 2-3) being located underneath the table (fig. 2), the pocket at least partially concealing the extension member when the extension member is in the retracted position (left side of fig. 2), 
Malek as modified by Tram and Samuelsen fail to disclose the pedestal is mounted to the pocket.
Bohr teaches a pedestal (14) mounted at a lower end onto an area of the floor (fig. 1) and at an upper location to a pocket (created between table top (10) and lower frame (11) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to incorporate the teachings of Bohr to have the pedestal mounted below the pocket, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C). Doing so improves the ease of access of an individual’s feet when sitting near the table while providing structural support for the table.
Response to Arguments
Applicant's arguments filed 06/02/2021 have been fully considered but they are not persuasive. 
Applicant argues the clear implication is that the Malek extension is a separately added component to the table 182. Those skilled in the art would also recognize due to the fact that the added length would require supporting legs. Otherwise, the full length upon extension would create undesirable leverage at the wall to which the table is attached, creating structural instability. The Malek extension is not an integrated system that enables a pull-out deployment mode like what is disclosed in the instant application. 
In proposing the argument, the applicant makes multiple assumptions about the teachings of Malek.  First, the applicant assumes Malek’s extension member is separately added.  Second, the applicant assumes the added length would require supporting legs.  Third, the applicant assumes the full length upon extension would create undesirable leverage at the wall. And finally, the applicant assumes the extension member cannot be an integrated system that enables a pull-out deployment mode.  As all assumptions are not supported in any part of the disclosure provided by Malek and are shown as within the capabilities of one having ordinary skill in the art in view of Samuelson, the argument is considered non-persuasive.
Applicant argues The Examiner, in the last Office Action, suggests that the facts stated above are not supported and are assumptions. See Page 13. But this turns the burden of proof around in a way that is not correct. It is the Examiner that has the burden of presenting support for a prima facie case, and the assumptions made by the Examiner here are not supported by Malek or any reasonable inferences like those made above. Also, to put the disclosures in context, the main table 172 in preceding Paragraph [0145] is described as being "stowable" and deployable. All that is said of section 173 is that it is "added to the table top." Par. [0147]. If it did more (e.g., was retractable), surely the Malek disclosures would say so. But Malek instead says the table top is merely "added." Thus, ambiguous interpretations are being made in supporting a prima facie rejection, when that should not be the case. To be clear, Applicants do not have the initial burden.
The examiner agrees that Malek states the extensible section may be added and does not specify the extensible section is retractable.  One way of adding a table extension member can be 
Applicant argues Although it is not clear that the items across from the fore and aft facing seats are in fact inside facing seats, the Examiner appears to base his position on that they resemble seats (even though they look nothing like the side facing seat depicted in FIG. 1 in the instant application). Tram does not discuss the seating arrangement in the layout at all, and thus makes no reference (obviously) to any desirability that a table span the aisle shown, or that a table provide means for inhabitants to set items on any table.
MPEP 2125 states drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility 
[AltContent: textbox (Backrest)]
[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Malek - Fig. 4)][AltContent: textbox (Tram - Fig. 2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Seat)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Armrest)]
    PNG
    media_image1.png
    411
    456
    media_image1.png
    Greyscale
                        
    PNG
    media_image2.png
    317
    414
    media_image2.png
    Greyscale


As one having ordinary skill in the art at the time the invention was filed would have understood that a couch is being depicted in figure 2 of Tram, the argument is considered non-persuasive.
Applicant argues all of the claims require some form of vertical support made by supporting the table by fixing it and supporting it above the floor between the fore and aft facing seats. This feature is not shown.
The argument is considered moot in view of the current rejection.
But here, the Examiner has failed to provide a logical reason, such as a citation to a suggestion in prior art, as to why an inventor may be motivated to combine the significant elements into a unified whole. The Examiner suggests motivations (e.g., "social engagement") that are not expressed in any of the references, and has stretched disclosures beyond what is actually disclosed.
It appears the applicant is arguing that the motivation to modify Malek to incorporate the teachings of Tram for the purpose of increasing social engagement is improper.  As stated in MPEP 2144, the rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).  Here, Malek’s disclosure provides multiple configurations of forward, aft, and side facing seats within the cabin of the aircraft.  Malek discusses conference tables, in which multiple individuals would gather around to communicate.  Malek states the seating arrangement permits face-to-face interaction by the occupants (para [0007]) and the seats may be rotated to face directions other than the fore and aft directions (para [0132]).  Therefore, it understood to be 
Applicant argues Aircraft tables (like the one disclosed in Malek) need to be constructed of lightweight metals and composite materials since weight is critical. Anyone that has set up for a Thanksgiving dinner knows that tables like those in Samuelsen and Bohr are relatively heavy.
The examiner notes that the motivation to modify Malek does not include incorporating the entire table of Samuelsen and Bohr, but instead their particular configurations.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, the argument is considered non-persuasive.
Applicant argues It is not persuasive that one of "ordinary skill in the art" would take the elements from very different systems and then combine them in the manner claimed to form what is claimed.
MPEP 2141.03(I) states "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647